Citation Nr: 1619450	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, March 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Muskogee, Oklahoma.  The case is currently under the jurisdiction of the Muskogee RO.

In December 2015, the Veteran presented sworn testimony regarding the left ankle and OSA claims during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for the left shoulder (reopened), a respiratory disorder (reopened), and OSA and an increased rating for the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO most recently declined to reopen the previously denied claim for service connection for a left shoulder disability in October 2011 on the basis that there was no new and material evidence showing a currently diagnosed left shoulder disorder, or a nexus between the Veteran's military service and any left shoulder disorder; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the October 2011 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.

3.  The RO most recently declined to reopen the previously denied claim for service connection for a respiratory disability in October 2011 on the basis that there was no new and material evidence showing a currently diagnosed respiratory disorder, or a nexus between the Veteran's military service and any respiratory disorder; the Veteran did not appeal this decision.

4.  Evidence submitted subsequent to the October 2011 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability.





CONCLUSIONS OF LAW

1.  The October 2011 rating decision declining to reopen the previous denied claim for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2011 rating decision declining to reopen the previous denied claim for service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a respiratory disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the applications to reopen the previously denied claims for service connection for left shoulder and respiratory disabilities are being granted, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for left shoulder thoracic outlet syndrome was initially denied in a March 1997 rating decision.  The RO determined that there was no evidence of a current left shoulder disability, or a link between a current disability and military service.  The Veteran sought to reopen the claim and was denied reopening in October 2001 and October 2011 rating decisions.  The rating decisions determined that there was no new and material evidence showing a current left shoulder disability or linking such a disability to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of any of these denials.  The October 2011 rating decision is the last final prior denial of the left shoulder claim.

Service connection for a respiratory disorder was initially denied in an April 2009 rating decision.  The RO determined that there was no evidence of a current respiratory disability, an inservice event, or a link between a current disability and military service.  Although the Veteran submitted a notice of disagreement, he did not perfect an appeal for this claim.  He sought to reopen the claim and was denied reopening in an October 2011 rating decision.  The rating decision determined that there was no new and material evidence showing a current respiratory disability or linking such a disability to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2011 rating decision is the last final prior denial of the respiratory claim.

Subsequent to the October 2011 rating decision, the Veteran submitted medical evidence showing current diagnoses of left shoulder strain and degenerative joint disease and asthma.  These diagnoses satisfy the low threshold requirement for new and material evidence and the left shoulder and respiratory claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left shoulder disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a respiratory disability has been received, the application to reopen is granted.




REMAND

With regard to the service connection claims, the Board finds that they must be remanded for new VA examinations and opinions.  The Veteran was provided a Gulf War/undiagnosed illness VA examination and opinion for his left shoulder and respiratory disorders in June 2014.  However, the examiner did not provide an opinion based on his inservice complaints of left thoracic outlet syndrome and bronchitis and current left shoulder and asthma diagnoses.  These claims must be remanded for additional opinions based on these inservice complaints/current diagnoses.  See Barr, supra.  The Veteran has not been afforded a VA examination and opinion regarding his OSA, despite evidence of a current diagnosis, lay evidence of inservice complaints, and the Veteran's suggestion that his current diagnosis may be related to his inservice complaints.  Therefore, this claims must also be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the increased rating claim, the Veteran testified at his December 2015 Board hearing that his left ankle symptoms have worsened since his last VA examination.  In light of this suggestion of a possible worsening of this disability, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for VA examination(s) in order to determine the nature and etiology of his claimed left shoulder, respiratory, and OSA disorders and the current nature and severity of his service-connected left ankle disability.  The claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report(s) must reflect that such a review was conducted.  

With regard to the Veteran's left shoulder, respiratory disorder, and OSA, the examiner(s) must should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left shoulder strain and degenerative joint disease, asthma, and OSA had their initial onset in service or were otherwise caused or aggravated by his active service.  

* With regard to the left shoulder, the examiner must discuss the Veteran's inservice diagnosis of left thoracic outlet syndrome and complaints of left shoulder pain since service.  
* With regard to asthma, the examiner must address the April 1995 inservice diagnosis of bronchitis.  
* With regard to OSA, the examiner must address the lay evidence from the Veteran and a fellow service member indicating that he snored and woke up gasping for air while in service, as well as the January 1994 Report of Medical History noting frequent trouble sleeping.  

With regard to the Veteran's left ankle, the examiner should comment on the current severity of the Veteran's disability.  All appropriate testing, including range of motion measurement, should be completed.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


